Hall, J.
A deed to secure the payment of a debt, being executed at-a time when no usury law was in existence in this state, did not become infected with usury upon the subsequent re-enaptment of such a law.
(a) A court of equity will never decree a specific performance of a fraudulent, illegal or hard and unconscionable bargain ; and where a contract of compromise was extorted by fears of prosecuting the son of the defendant, and be, being an ignorant.and illiterate man, was otherwise overruled and duped into the arrangement made, a refusal to decree a specific performance against him was proper. 1 Storv Eq. Jur., §§769, 750 (a) and cit.
(a) The defendant being willing to submit to the performance of the original contract, a decree rendered in accordance with the terms thereof was proper. The amount found which the complainant was to pay as a condition upon which the premises in dispute were to revert in him was less than was due the defendant, but to this the latter does not object and his opponent cannot do.so.
(b) There is no other material error either in the instructions or several rulings of the court.
Judgment affirmed.